DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMD# 09-003
ARRA # 3

June 17, 2009
Dear State Medicaid Director:
This letter is one of a series designed to provide guidance on the implementation of the American
Recovery and Reinvestment Act of 2009 (ARRA), Public Law 111-5. It summarizes most
sections of ARRA that impact titles XIX (the Medicaid program) and XXI (the Children’s Health
Insurance Program, or CHIP) of the Social Security Act (the Act) and provides detail on the
sections specific to payments that should not be counted for purposes of eligibility for Federal
programs. Future State Medicaid Director letters and other technical guidance will be issued in
the coming weeks and months, providing details on the implementation of all other sections,
including the Health Information Technology (HIT) provisions and provisions that directly affect
American Indian and Alaska Natives enrolled in Medicaid and CHIP.
ARRA is divided into two parts: Division A and Division B. All of the detailed sections in this
letter are part of Division B; however, there are many sections in Division A with implications
for State Medicaid programs, albeit less direct. We welcome questions from the States on any
part of ARRA that impacts titles XIX or XXI and we commit to working with States on any
sections of the new law that raise concerns or challenges for States. Please continue to submit
questions to CMSOARRAQuestions@cms.hhs.gov. We will post the questions and answers on
a continual basis at http://www.cms.hhs.gov/Recovery/09_Medicaid.asp#TopOfPage.
Division B, Title I —Tax, Unemployment, Health, State Fiscal Relief, And
Other Provisions, Section 1001 – Making Work Pay Tax Credit
Section 1001 of ARRA provides for a credit against the taxes paid by most working individuals.
The credit is the lower of 6.2 percent of the earned income of the taxpayer, or $400 ($800 for a
joint return), and is available for the 2009 and 2010 tax years. Subsection 1001(c) of ARRA
further provides that any credit or refund made under section 1001 will be disregarded for
purposes of all Federal and federally-assisted programs, including both the Medicaid and CHIP
programs. Enclosure A provides more detailed guidance with regard to implementing this
section.
Title II—Assistance for Unemployed Workers and Struggling Families
Section 2002 – Increase in Unemployment Compensation Benefits
Section 2002 of ARRA provides for an increase in unemployment compensation benefits for
individuals. Subsection 2002(h) of ARRA further provides that the monthly equivalent of any
additional compensation paid under section 2002 shall be disregarded when considering the
amount of income of an individual for any purpose under the Medicaid and CHIP programs.
Enclosure B provides detailed guidance with regard to implementing this section.

Page 2 – State Medicaid Director
Section 2201 – Economic Recovery Payment to Recipients of Social Security, Supplemental
Security Income, Railroad Retirement Benefits, and Veterans Disability Compensation or
Pension Benefits.
Section 2201 of ARRA provides for a one-time payment of $250 to individuals who are eligible
for benefits under any of the programs listed above, and who meet certain other requirements
described in section 2201. Subsection 2201(c) of ARRA further provides that the payments
made under section 2201 will be disregarded for purposes of all Federal and federally-assisted
programs. This includes both the Medicaid and CHIP programs. Enclosure C provides specific
guidance with regard to implementing this section.
Section 2202 - Special Credit for Certain Government Retirees
Section 2202 of ARRA provides for a credit against taxes of $250 ($500 in the case of a joint
return where both spouses are eligible) for recipients of pensions or annuities for service
performed for the Federal Government or any State government. Subsection 2202(d) of ARRA
further provides that any credit or refund made as a result of this provision cannot be taken into
account as income or resources for two months for purposes of any Federal or federally-assisted
programs, including the Medicaid and CHIP programs. Enclosure D provides specific guidance
with regard to implementing this section.
Title V—State Fiscal Relief
Section 5001 – Temporary Increase of Medicaid FMAP
As States are aware, Section 5001 of ARRA increased the higher of each State’s 2008 or 2009
Federal Medical Assistance Percentage (FMAP) rate by 6.2 percentage points. Similarly, the
increase will be applied in the next two fiscal years to the higher of the current or previous year’s
FMAP (e.g. FY 2010 will be based on the higher of the FY 2009 rate or the FY 2010 rate, FY
2011 will be based on the higher of FY 2010 or FY 2011) for the duration of the recession
adjustment period (October 1, 2008 to December 31, 2010). The FMAP rate is further increased
for any calendar quarter in which the State experiences a greater than 1.5 percentage point
increase in unemployment according to the Bureau of Labor Statistics.
A State is not eligible for these increases if it has restricted its Medicaid eligibility standards,
methodologies, or procedures after July 1, 2008, or if the State deposits or credits any amounts
attributable (directly or indirectly) to the increased FMAP to any reserve or rainy day fund of the
State. States are also ineligible if the State requires political subdivisions within the State to
contribute for quarters beginning October 1, 2008, and ending December 2010, a greater
percentage of the non-Federal share of Medicaid. Additionally, the increased FMAP is not
available for any claims received by the State on days they are out of compliance with the
practitioner prompt pay requirements. These prompt pay requirements are then extended to
hospital and nursing facility provider claims effective June 1, 2009.
Guidance concerning the eligibility maintenance of effort (MOE) requirements was released on
March 25, 2009. That guidance should be viewed as the beginning of the dialogue between
CMS and the States on this provision, but it requires further clarification. Please see Enclosure E
for two such clarifications.

Page 3 – State Medicaid Director
Section 5002 - Temporary Increase in Disproportionate Share Hospitals (DSH) Allotments
During Recession
Section 5002 of ARRA increases the State Medicaid DSH allotments for fiscal year (FY) 2009
by 2.5 percent. Section 5002 further provides that the FY 2010 State Medicaid DSH allotments
would then be 102.5 percent of the FY 2009 increased allotment, unless the pre-ARRA
calculation of the State’s FY 2010 Medicaid DSH allotment would have resulted in a higher
allotment.
Section 5003 - Extension of the Moratoria on Certain Medicaid Final Regulations
The Congressional moratoria that were placed on the interim final regulation relating to optional
case management services and the final regulation on allowable provider taxes under the
Supplemental Appropriations Act of 2008 (P.L. 110-252) are extended until July 1, 2009 in
Section 5003 of ARRA. Similarly, the Congressional moratorium placed on the final regulation
concerning school-based administration and transportation services is extended until July 1,
2009. Additionally, CMS is prohibited from taking any action on expenditures made for services
between December 8, 2008, and June 30, 2009 implementing the final regulation relating to the
Medicaid definition of outpatient hospital facility services published in the Federal Register on
November 7, 2008.
This section also expressed the “sense of Congress” that the following proposed regulations not
be promulgated as final regulations: Medicaid Cost Limit for Certain Providers, Medicaid
Payments for Graduate Medical Education, and Rehabilitative Services.
On May 6, 2009, CMS proposed in the Federal Register a full rescission of the School-Based
Services Final Rule and the Outpatient Services Definition Final Rule, and a partial rescission of
the Case Management Services Interim Final Rule (CMS 2287-P2). The provisions of the Case
Management Services Interim Final Rule that would be rescinded include the definition of case
management services for individuals transitioning from institutional to community services, the
single case manager requirement, the requirement for payment methodologies based on 15
minute units of service, and the prohibition of providers authorizing services. Additionally, the
rescission removed restrictions on Medicaid Federal Financial Participation for case management
services that are a component of another Medicaid covered service, integral to the administration
of other non-medical programs, or are Medicaid administrative activities. All other provisions
would remain in effect.
Additionally, CMS published a proposed rule to delay enforcement of certain portions of the
final rule on allowable provider taxes (CMS 2275-P2). The provisions of the provider tax rule
where enforcement would be delayed include only the hold harmless clarifications. The
revisions to the threshold levels under the regulatory indirect guarantee hold harmless
arrangement test to reflect provisions of the Tax Relief and Health Care Act of 2006 and the
amended definition of the class of managed care organization services in accordance with the
Deficit Reduction Act of 2005 would remain in effect.

Page 4 – State Medicaid Director
Section 5004 - Extension of Transitional Medical Assistance (TMA)
On April 6, 2009, CMS issued a State Medicaid Director letter that provides guidance on section
5004 of ARRA which extends the Transitional Medical Assistance program for 18 months
effective July 1, 2009, through December 31, 2010. The letter also provides guidance on the
new option in ARRA for States to modify TMA eligibility requirements. Specifically, ARRA
allows States to extend families’ Medicaid eligibility under TMA for an initial period of 12
months, rather than an initial period of six months followed by a second 6-month period. ARRA
also allows States to revise the requirement for previous receipt of Medicaid. The letter advises
States of new ARRA requirements for reporting the average monthly enrollment and
participation rates for TMA for adults and children and notes that the format, timing, and
frequency of the reports will be specified at a later time. Finally, the letter includes a draft State
plan pre-print to assist States in submitting an amendment to revise their State plans to reflect the
new TMA requirements.
Section 5005 – Extension of the Qualified Individual (QI) Program
Section 5005 of ARRA extends the Qualified Individual (QI) program through December 2010.
Section 5005 also provides for the following allocation amounts:
For the period from January 1, 2010, through September 30, 2010, the total allocation
amount is $412,500,000.
For the period from October 1, 2010, through December 31, 2010, the total allocation
amount is $150,000,000.
Section 5006 - Protections for Indians under Medicaid and CHIP
This provision directly affects Indian Tribes and, pursuant to the HHS Tribal Consultation
policy, CMS will issue additional guidance after consultation with Tribes. The provision is
effective July 1, 2009, so we will be working in the next few months to issue guidance in a
timely manner. The following is a brief summary of the section:
Subsection (a) prohibits premiums and cost-sharing for Indians who are provided services by
Indian Health providers (including Urban Indian organizations) or through referral by contract
health services. Similarly, payments to Indian Health providers cannot be reduced by the amount
of any enrollment fee, premium, or cost-sharing in Medicaid or CHIP.
Subsection (b) requires that States must disregard property, including real property and
improvements, held in trust or under supervision of the Secretary of the Interior, from resources
when determining eligibility for Medicaid or CHIP. Additionally, States must disregard
ownership interests and usage rights in federally protected natural resources and items with
unique cultural significance or that support maintaining traditional lifestyles according to tribal
law or custom.
Subsection (c) codifies sections of the Medicaid Manual instructions regarding protecting Indian
property from estate recovery under Medicaid. This section reinforces current policy.

Page 5 - State Medicaid Director
Subsection (d) sets forth several provisions regarding managed care entities. Managed care
entities serving Indians that include Indian Health primary care providers are required to allow
Indian members to choose the Indian health care provider as their primary care provider.
Additionally, contracts with managed care entities must demonstrate that access to Indian health
care providers is sufficient for Indian enrollees to receive services, and payment to Indian
providers must be at a rate equal to non-Indian health care providers. Managed care entities
must make prompt payment to Indian providers consistent with section 1932(f) of the Act.
Section 5006(d) also requires managed care entities to pay Indian federally qualified health
centers (FQHCs) that are not participating providers at the same rate as a participating FQHC.
Non-FQHC Indian Heath care providers under managed care must be paid by the managed care
entity or the State, at a rate that is at least equal to what the provider would be paid under the
State plan. Lastly, Indian managed care entities may restrict enrollment to include only Indians
in the same manner that Indian Health Programs (including the Indian Health Service) restrict
enrollment to include only Indians.
Finally, subsection (e) codifies and strengthens existing responsibilities for consultation by CMS
and the States with Indian tribes, Indian health programs, and Urban Indian organizations,
specifically clarifying the application of these responsibilities under the CHIP program.
We look forward to working with you as you implement these provisions of ARRA.
Sincerely,
/s/
Cindy Mann
Director
Center for Medicaid and State Operations
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children's Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Page 6 - State Medicaid Director
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials
Christine Evans, MPH
Director, Government Relations
Association of State and Territorial Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

